IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


KEVIN E. JACOBS                               :   No. 57 MAL 2016
                                              :
                                              :
              v.                              :   Petition for Allowance of Appeal from
                                              :   the Published Opinion and Order of
                                              :   the Commonwealth Court at No. 484
UNEMPLOYMENT COMPENSATION                     :   CD 2015, at 129 A.3d 639 (Pa. Cmwlth.
BOARD OF REVIEW (BRIDGEVIEW                   :   2015) entered on December 21, 2015,
PARTNERS)                                     :   reversing the Order of the
                                              :   Unemployment Compensation Board of
                                              :   Review at No. B-576053 entered on
PETITION OF: UNEMPLOYMENT                     :   March 11, 2015
COMPENSATION BOARD OF REVIEW                  :


                                         ORDER



PER CURIAM                                            DECIDED: May 10, 2016

       AND NOW, this 10th day of May 2016, the Petition for Allowance of Appeal is

GRANTED. Because the Commonwealth Court substituted its own assessments of the

evidence and the credibility of the witnesses for that of the Unemployment

Compensation Review Board’s (“UCBR”), the judgment of the Commonwealth Court is

REVERSED, and the determination of the UCBR is reinstated. See Peak v. UCBR, 501
A.2d 1383 (Pa. 1985) (holding that the UCBR is “the ultimate finder of fact” and it is not

an appellate court’s function to balance the evidence; questions of credibility, and the

resolution of evidentiary conflicts are not subject to reevaluation upon appellate review).

       Chief Justice Saylor files a dissenting statement in which Justice Dougherty joins.